DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/22.
Applicant’s election without traverse of claims 8-9 in the reply filed on 5/18/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “said longitudinal seam is especially preferably provided in the internal coating and/or a fibrous layer.”  It is unclear whether applicant is claiming the seam is in the internal coating and/or a fibrous layer or somewhere else in the liner.  Therefore, claim 5 is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fuechtjohann et al. (US 2013/0074972).
Fuechtjohann discloses a multilayered liner comprising: a fibrous layer contains fibers that have been impregnated with a resin composition prior to curing, and an internal coating or a moisture-repellent tube that forms the final layer within the rehabilitated pipe containing the cured liner in the direction of the central axis of the pipe has a thickness in a range of from 40 to 2000 microns (paragraphs [0002], [0011 – 0018], [0025 – 0027], [0036 – 0039], [0054]).
Claim 1 recites an intended use (high temperature pipe) and has been given little too no patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114(II)).  Moreover, the liner of Fuechtjohann is used in pipes (paragraph [0002]) and can be used in high temperature pipes since Fuechtjohann discloses the same structure and materials as recited by applicant in claim 1, see above.  It is to be noted that applicant does not define high temperature in the claims.
Fuechtjohann does not specifically disclose a multilayered high-temperature liner.  However, the liner of Fuechtjohann is inherently high-temperature since Fuechtjohann discloses the same structure and materials as recited by applicant in claim 1, see above.  It is to be noted that applicant does not define high temperature in the claims.
With regards to claim 2, Fuechtjohann discloses wherein the resin composition contains a reactive diluent and an unsaturated polyester obtained from a polyester starting mixture (since commercially available UP resins contain a reactive diluent and an unsaturated polyester obtained from a polyester starting mixture, paragraph [0054]).
	With regard to claims 4-7, Fuechtjohann discloses wherein the internal coating has a thickness in a range from 100 to 700 um, wherein in that the high- temperature liner has a longitudinal seam in the longitudinal direction of the liner and said longitudinal seam is especially preferably provided in the internal coating and/or a fibrous layer, wherein the internal coating or the moisture-repellent tube consists of one or several layers and preferably at least one of these layers contains at least 20% by weight of a material selected from the group of polypropylene, polymethylpentene, polyethylene, crosslinked polyethylene, 30 poly(organo)siloxanes, fluoropolymers, fluoroelastomers, nitrile rubbers, aliphatic polyketones, polyetherketones, polyphenylene sulfides and/or any mixtures thereof, wherein an anchor layer is arranged between the internal coating and the fibrous layer, wherein the thickness of the anchor layer is in a range of from 10 to 5000 um, wherein the anchor layer contains a nonwoven fabric made of glass, thermoplastic materials, PAN, metal, carbon fibres or mixtures thereof (paragraphs [0002], [0011 – 0018], [0025 – 0027], [0036 – 0039], [0054]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuechtjohann et al. (US 2013/0074972) in view of either Helm et al. (US 3,502,692) or Hefner, Jr. (US 4,435,530).
Fuechtjohann discloses a multilayered liner comprising: a fibrous layer contains fibers that have been impregnated with a resin composition prior to curing, and an internal coating or a moisture-repellent tube that forms the final layer within the rehabilitated pipe containing the cured liner in the direction of the central axis of the pipe has a thickness in a range of from 40 to 2000 microns (paragraphs [0002], [0011 – 0018], [0025 – 0027], [0036 – 0039], [0054]).
With regards to claim 3, Fuechtjohann does not disclose wherein the unsaturated polyester is an unsaturated polyester amide.
Helm discloses unsaturated polyesteramides (column 1, lines 29-34) for use as patching compound (column 2, lines 47-61) which can include fibers (column 5, lines 45-49) for the purpose of providing extraordinary resistance to hydrolysis by water and aqueous acids (column 9, lines 45-51).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the unsaturated polyester is an unsaturated polyester amide in Fuechtjohann in order to provide extraordinary resistance to hydrolysis by water and aqueous acids as taught or suggested by Helm.
Hefner discloses unsaturated polyesteramides (column 1, lines 5-18) which is impregnated into fibrous reinforcement (column 5, lines 48-54) for the purpose of providing improved heat resistance (column 1, line 60 through column 2, line 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the unsaturated polyester is an unsaturated polyester amide in Fuechtjohann in order to provide heat resistance as taught or suggested by Hefner.
With regards to claim 2, Fuechtjohann discloses wherein the resin composition contains a reactive diluent and an unsaturated polyester obtained from a polyester starting mixture (since commercially available UP resins contain a reactive diluent and an unsaturated polyester obtained from a polyester starting mixture, paragraph [0054]).
	With regard to claims 4-7, Fuechtjohann discloses wherein the internal coating has a thickness in a range from 100 to 700 um, wherein in that the high- temperature liner has a longitudinal seam in the longitudinal direction of the liner and said longitudinal seam is especially preferably provided in the internal coating and/or a fibrous layer, wherein the internal coating or the moisture-repellent tube consists of one or several layers and preferably at least one of these layers contains at least 20% by weight of a material selected from the group of polypropylene, polymethylpentene, polyethylene, crosslinked polyethylene, 30 poly(organo)siloxanes, fluoropolymers, fluoroelastomers, nitrile rubbers, aliphatic polyketones, polyetherketones, polyphenylene sulfides and/or any mixtures thereof, wherein an anchor layer is arranged between the internal coating and the fibrous layer, wherein the thickness of the anchor layer is in a range of from 10 to 5000 um, wherein the anchor layer contains a nonwoven fabric made of glass, thermoplastic materials, PAN, metal, carbon fibres or mixtures thereof (paragraphs [0002], [0011 – 0018], [0025 – 0027], [0036 – 0039], [0054]).
Claim 1 recites an intended use (high temperature pipe) and has been given little too no patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114(II)).  Moreover, the liner of Fuechtjohann is used in pipes (paragraph [0002]) and can be used in high temperature pipes since Fuechtjohann discloses the same structure and materials as recited by applicant in claim 1, see above.  It is to be noted that applicant does not define high temperature in the claims.
Modified Fuechtjohann does not specifically disclose a multilayered high-temperature liner.  However, a high-temperature liner is necessarily present in modified Fuechtjohann since modified Fuechtjohann discloses the same structure and materials (unsaturated polyester amides) as recited by applicant in claim 1, see above.  It is to be noted that applicant does not define high temperature in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 8, 2022